Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications entered 05/24/2019. 
Priority
This application, Pub. No. US 2019/0383841 A1, published 12/19/2019, is a National Stage of International Patent Application No. PCT/EP2017/080134, filed 11/23/2017, Pub. No. WO 2018/096005, which claims foreign priority to application EP 16200545.8, filed 11/24/2016. 
Status of Claims
Claims 1-15 are currently pending.  Claims 1, 3, 5-9 and 11-15 are amended, as set forth in Examiner’s amendment below.  Claims 1-15 are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the Examiner.  Please note that a publication date has been added by the Examiner as follows:

    PNG
    media_image1.png
    126
    1141
    media_image1.png
    Greyscale



Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Brian M. Dugan on 05/12/2022 and 05/16/2022.
Claims 1, 3, 5-9 and 11-15 are amended to read as follows:
1.	A device for isolating an analyte from a body fluid sample, wherein the analyte is part of a target contained in the body fluid sample, said device comprising:
at least two types of magnetic particles, wherein a first type of magnetic particle is capable to bind the target to form a first complex for purifying the target from the body fluid sample, and wherein a second type of magnetic particle is capable to bind the analyte contained in the target to form a second complex for isolating the analyte;
at least three chambers, arranged in series and configured to include fluids, to allow controlled movement of the magnetic particles, and to prevent the mixing of fluids, wherein a first chamber enables forming of the first complex by binding of the first type of magnetic particle to the target, wherein a second chamber enables releasing the analyte from the target and forming of the second complex by binding of the second type of magnetic particle to the analyte, and wherein a third chamber enables eluting the analyte from the second type of magnetic particle and isolating the analyte from the body fluid sample;
an inlet for the introduction of the body fluid sample to one of the chambers; and
at least one fluid for releasing the analyte from the target.

3.	The device according to claim 1, further comprising one or more fluids selected from the group consisting of liquefaction buffer, lysis buffer, wash buffer and elution buffer.

	5.	The device according to claims 4, wherein the at least one fluid is a lysis buffer for lysing the target to release the analyte stored in the second chamber and/or in a fluid storage connected to the second chamber.

	6.	The device according to claim 4, wherein the first type of magnetic particle is stored in the first chamber or in a fluid storage connected to the first chamber and/or wherein the second type of magnetic particle is stored in the second chamber or in a fluid storage connected to the second chamber.

	7.	The device according to claim 1, wherein the analyte is selected from the group consisting of proteins, antibodies, lipids, enzymes, nucleic acids and any mixture thereof and/or wherein the target is selected from the group consisting of cells, viruses, and bacteria.

	8.	The device according to claim 1, wherein the first type of magnetic particle has a hydrophobic coating for binding Mycobacterium Tuberculosis, and the second type of magnetic particle has a silica coating for binding nucleic acids.

		9.	The device according to claim 1, wherein the body fluid sample is selected from the group consisting of sputum, blood, plasma, serum, lactation products, amniotic fluids, saliva, urine, semen, cerebrospinal fluid, bronchial aspirate, perspiration, mucus, liquefied stool  sample, synovial fluid, lymphatic fluid, tears, tracheal aspirate, and any mixture thereof.

11.	A system for isolating an analyte from a body fluid sample, wherein the analyte is part of a target contained in the body fluid sample, said system comprising:
	a device as claimed in claim 1 for isolating the analyte from the body fluid sample; and
	a magnet for applying a magnetic field to controllably move the magnetic particles through the chambers.

	12.	A system according to claim 11, further comprising a detection unit for detecting the magnetic particles, bound to the target or analyte, wherein the detection unit detects the analyte bound to the second type of magnetic particle.

13.	A method for isolating an analyte from a body fluid sample, wherein  the analyte is part of a target contained in the body fluid sample, said method comprising:
receiving the body fluid sample, wherein the body fluid sample comprises the target, which contains the analyte; and
performing an isolation of the analyte from said body fluid sample by:
- binding of a first type of magnetic particle to the target to form a first complex in a first chamber;
- moving the first complex from the first chamber to a second chamber;
- releasing the analyte from the target;
- binding of a second type of magnetic particle to the analyte to form a second complex in the second chamber;
- moving the second complex from the second chamber to a third chamber; and 
	- eluting the analyte from the second complex for isolating the analyte. 

	14.	A kit for isolating an analyte from a body fluid sample, wherein the analyte is part of a target contained in the body fluid sample, said kit comprising:
at least two types of magnetic particles, wherein a first type of magnetic particle is capable to bind the target to form a first complex for purifying the target from the body fluid sample, and wherein a second type of magnetic particle is capable to bind the analyte contained in the target to form a second complex for isolating the analyte;
at least one or more fluids which are selected from the group consisting of liquefaction buffer, lysis buffer, wash buffer and elution buffer; and
at least three chambers arranged in series and configured to include fluids, to allow controlled movement of the magnetic particles, and to prevent the mixing of fluids, wherein a first chamber enables forming of the first complex by binding of the first type of magnetic particle to the target, or the first chamber enables receiving the first complex, wherein a second chamber enables releasing the analyte from the target and forming of the second complex by binding of the second type of magnetic particle to the analyte, and wherein a third chamber enables eluting the analyte from the second type of magnetic particle and isolating the analyte from the body fluid sample.

	15.	The kit according to claim 14, further comprising a sample preparation chamber, wherein the sample preparation chamber enables forming of the first complex by binding of the first type of magnetic particle to the target in the body fluid sample.

Conclusion
Claims 1-15 are allowed.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Nieuwenhuis et al., US 2011/0065211, published 03/17/2011, now US Patent 9,103,843, issued 03/11/2015, teach a device and method comprising the use of a first magnetic particle binding the saliva sample components interfering with detection of an analyte and a second magnetic particle binding the analyte itself.  See Claims 3 and 10.
Liu et al., “Self-Contained, Fully Integrated Biochip for Sample Preparation, Polymerase Chain Reaction Amplification, and DNA Microarray Detection,” Anal. Chem., 2004, vol. 76, No 7, pp. 1824–1831, teach an integrated nucleic acid assay comprising magnetic bead-based cell capture, cell preconcentration and purification, and cell lysis, polymerase chain reaction, DNA hybridization, and electrochemical detection.
Gijs et al., “Microfluidic Applications of Magnetic Particles for Biological Analysis and Catalysis,” Chem. Rev., 2010, vol. 110, No 3, pp. 1518–1563, teach the integrated nucleic acid assays, start from samples containing cells or viruses, which are either collected via the magnetic particles and lysed before the amplification step, which results in free nucleic acids in the solution, or lysed before the capture of the nucleic acids, which are then bound to the magnetic particles and processed further:

    PNG
    media_image2.png
    685
    578
    media_image2.png
    Greyscale
, p. 1545
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowed because the prior art does not teach or fairly suggest the claimed device, system or method for isolating analyte comprising the use of a first magnetic particle binding a target of interest and a second magnetic particle binding an analyte released from the target.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641